 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY JUNIOR JACKSON,                                 Case No. 1:18-cv-01094-JDP (HC)
12                          Petitioner,                    ORDER DIRECTING CLERK OF COURT TO
                                                           CLOSE CASE
13             v.
14    S. LAKE,
15                          Respondent.
16

17            Petitioner Tony Junior Jackson, a federal prisoner without counsel, has filed a notice of

18   voluntary dismissal, informing the court that he wishes to withdraw his Section 2241 habeas

19   petition. See ECF No. 9. This case is dismissed under Federal Rule of Civil Procedure

20   42(a)(1)(i).

21            Order

22            The clerk of court is directed to close this case.

23
     IT IS SO ORDERED.
24

25
     Dated:         July 2, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
